Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/160,135 filed on 1/27/21. Claims 1 - 42 has been examined.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Claim limitation “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “sending, determining, performing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 and 42 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“means for sending is interpreted using transmitter and/or transceiver” 
“means for determining is performed using a processor:
“means for performing ranging session with one or more responders UEs is performed using a processor”  
6.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
7.	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
8.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 4 – 7, 10 – 11, 14 – 17, 20 – 22, 25 – 28, 31 – 32, 35 – 38, 41 - 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangakhedkar et al. (US 2019/0239181).

Regarding claim 1, Gangakhedkar teaches A method of ranging between user equipments (UEs) performed by an initiating UE, the method comprising (distributed cooperative positioning, Fig. 8, paragraph 101 - 102): 
sending an initial message to one or more responder UEs to initiate a ranging session, the initial message comprising an identifier (ID) for the initiating UE and an ID for each of the one or more responder UEs (CP confirmation, Fig. 3, paragraphs 53 – 55, Fig. 9a, paragraphs 103 - 106); 
determining timing instances for messages in the ranging session from the initiating UE and each of the one or more responder UEs based on the ID for the initiating UE and the ID for each of the one or more responder UEs (CP assignment message, CP confirmation message, Fig. 3, paragraph 58, Fig. 9a paragraph 110); and 
performing the ranging session with each of the one or more responder UEs using the determined timing instances for the messages in the ranging session (Fig. 3, paragraph 55, Fig. 9a, CP response, D2D PRS, paragraph 111).

Regarding claim4, Gangakhekar teaches determining ranging signal identifiers in the ranging session for the initiating UE and each of the one or more responder UEs based on the ID for the initiating UE and the ID for each of the one or more responder UEs (CP assignment message, CP confirmation message, Fig. 3, paragraph 58, Fig. 9a paragraph 110).

Regarding claim 5, Gangakedkar teches The method of claim 1, wherein the initial message further comprises an indication that the timing instances for the messages in the ranging session will be determined using a function using the ID for the initiating UE and the ID for each of the one or more responder UEs as inputs (logical function during the CP assignment, paragraph 58 - 59).

Regarding claim 6, The method of claim 1, wherein the initial message further comprises an indication of a channel for a ranging signal to be broadcast by the initiating UE (it shows channel or radio frame, framework, Fig. 3, paragraph 53).

Regarding claim 7, The method of claim 1, wherein the initial message does not include timing information for the ranging session (as explained above in claim 1, the initial message is broadcast message or CP positioning which does not include the timing information, Fig. 3, paragraphs 53 – 55, Fig. 9a, paragraphs 103 - 106).

Regarding claim 10, The method of claim 1, further comprising receiving a capability message from each of the one or more responder UEs before sending the initial message, wherein each capability message comprises an ID for a responder UE (This decision to proactively signal their availability for CP can be pre-configured by the network (e.g. based on the node's positioning capability) or decided by the anchor nodes' own estimation of their positioning accuracy, Fig. 9(b), paragraph 113).

Regarding claim 11, A user equipment (UE) configured to perform a ranging session between UEs, the UE being an initiating UE in the ranging session, the UE comprising (distributed cooperative positioning, Fig. 8, paragraph 101 - 102): 
a wireless transceiver configured to wirelessly communicate with entities in a wireless network (transceiver, paragraph 68);
at least one memory (storage medium, paragraph 48 - 49); and 
at least one processor coupled to the wireless transceiver and the at least one memory, wherein the at least one processor is configured to (processor, paragraphs 48 - 49): 
send an initial message to one or more responder UEs to initiate a ranging session, the initial message comprising an identifier (ID) for the initiating UE and an ID for each of the one or more responder UEs (CP confirmation, Fig. 3, paragraphs 53 – 55, Fig. 9a, paragraphs 103 - 106); 
determine timing instances for messages in the ranging session from the initiating UE and each of the one or more responder UEs based on the ID for the initiating UE and the ID for each of the one or more responder UEs (CP assignment message, CP confirmation message, Fig. 3, paragraph 58, Fig. 9a paragraph 110); and 
perform the ranging session with each of the one or more responder UEs using the determined timing instances for the messages in the ranging session (Fig. 3, paragraph 55, Fig. 9a, CP response, D2D PRS, paragraph 111).

Regarding claim 14, the UE substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 15, the UE substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 16, the UE substantially has same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 17, the UE substantially has same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 20, the UE substantially has same limitations as claim 10, thus the same rejection is applicable. 

Regarding claim 21, the UE substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 22, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 25, the UE substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 26, the UE substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 27, the UE substantially has same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 28, the UE substantially has same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 31, the UE substantially has same limitations as claim 10, thus the same rejection is applicable. 

Regarding claim 32, the UE substantially has same limitations as claim 11, thus the same rejection is applicable (sender and/or responder has same functionality). 

Regarding claim 35, the UE substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 36, the UE substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 37, the UE substantially has same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 38, the UE substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 41, the UE substantially has same limitations as claim 10, thus the same rejection is applicable. 

Regarding claim 42, the UE substantially has same limitations as claim 11, thus the same rejection is applicable. 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim(s) 3, 13, 24, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangakhedkar et al. (US 2019/0239181) in further view of Jiang et al. (US 2018/0220263).

Regarding claim 3, Gangakhedkar teaches claim 1, however does not specifically disclose wherein determining the timing instances for the messages in the ranging session is further based on an order of the IDs for the initiating UE and each of the one or more responder UEs.
	Jiang teaches wherein determining the timing instances for the messages in the ranging session is further based on an order of the IDs for the initiating UE and each of the one or more responder UEs (Fig. 13, shows the timing instances in ID order, it also can perform out of order as shown in fig. 4 and mentioned in corresponding description, paragraph 98, 107).
	It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Jiang’s timing with the system of Gangakhedkar. One would be motivated to combine these teachings because it can determine the transmission/reception timings; making the system more effective.

Regarding claim 13, the UE substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 24, the UE substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 34, the UE substantially has same limitations as claim 3, thus the same rejection is applicable. 
Allowable Subject Matter
10.	Claims 2, 8 – 9, 12, 18 – 19, 23, 29 - 30, 33, 39 – 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art(s)
11.        The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (US 2021/0136556) teaches electronic device and method for performing ranging through UWB. (paragraph 123, 138)
Burowski et al. (US 2021/0076163) teaches many to many ranging techniques (paragraph 39).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

TANMAY K. SHAH
Primary Examiner
Art Unit 2632